Citation Nr: 0609123	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  99-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for dysthymic disorder 
as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION



The veteran served on active duty from August 1979 to October 
1979.

This matter comes before comes before the Board of Veterans' 
Appeals (Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the veteran's application 
to reopen a previously denied claim of entitlement to service 
connection for a spine disability (dorsolumbar paravertebral 
myositis) and denied service connection for a dysthymic 
disorder, claimed as secondary to a service-connected 
disability.  

In an April 2002 decision, the Board denied the veteran's 
claims.  The veteran then appealed the Board decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
January 2003, the parties filed a joint motion requesting the 
Court to vacate the Board decision on these issues and remand 
the issues to the Board.  A July 2003 Court order granted the 
motion.  The January 2003 joint motion also acknowledged that 
VA agreed that the veteran had presented new and material 
evidence to reopen his claim for a back disability.

In October 2003, the Board remanded the appeal for further 
development.  In an October 2004 decision, the Board denied 
the veteran's claims.

In October 2004, the veteran filed a motion to vacate the 
October 2004 Board decision.  In March 2005, the parties 
filed a joint motion requesting the Court to vacate the Board 
decision on these issues and remand the issues to the Board.  
An April 2005 Court order granted the motion. In October 
2005, the Board again remanded the claims for additional 
development.

The issues are now before the Board for appellate review.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for adjudication of 
the claims has been obtained.

2.  The veteran's current spine condition (dorsolumbar 
paravertebral myositis) first manifested years after service 
and is not related to her service or any aspect thereof.

3.  A dysthymic disorder has not been demonstrated to be 
related to any service-connected disability.


CONCLUSIONS OF LAW

1.  A back disability (dorsolumbar paravertebral myositis) 
was not incurred in or aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2005).

2.  The criteria for entitlement to service connection for a 
dysthymic disorder, claimed as secondary to a service-
connected disability, are not met.  38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran contends that she is entitled to service 
connection for a back disability, and a dysthymic disorder as 
secondary to a service-connected disability.  These claims 
will be addressed in turn.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis and mental disorders, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2005).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2005).

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims, and 
the appeal will be denied.

A.  Back Disability

Service medical records in this case are negative for 
complaints of or treatment for back pain.  On examination in 
September 1979, prior to separation from service, the 
veteran's spine was found to be normal; on the accompanying 
report of medical history, the veteran indicated that she did 
not have a history of or currently have any recurrent back 
pain.  The Board therefore finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of her 
back disability.  38 C.F.R. § 3.303(b).  While the veteran 
claims that she was treated for back trouble within six 
months of her separation from service, the first post-service 
clinical evidence of record regarding back pain is dated in 
November 1984.  At that time, the veteran was afforded a VA 
spine examination in conjunction with her claim for service 
connection for a back disability.  She complained of back 
pain extending from the mid to low back.  Physical 
examination revealed mild to moderate lumbar kyphoscoliosis.  
X-ray examination revealed minimal spondylitic changes with 
osteophyte foration on the anterior vertebral margins.  The 
diagnosis was dorsolumbar paravertebral myositis.  
Neurological examination conducted in March 1985 was 
essentially negative.  At that time, the diagnosis of 
dorsolumbar paravertebral myositis was confirmed.

VA treatment records dated from September 1993 to February 
2000 show regular treatment for back pain, and other 
diagnoses regarding the back, including degenerative joint 
disease and spondylolysis.  Treatment records dated in 
September 1993 and August 1999 note that the veteran's back 
pain began in service.  However, these notations appear to 
have been based upon a history provided by the veteran, and 
are thus not considered to be probative.  See Swann v. Brown, 
5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 
(1993) (Transcription of a lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber is a medical professional).  

In support of her claim, the veteran submitted a letter dated 
in September 1999 from Rosa A. Coca Rivera, M.D., which 
stated that the veteran had presented with a history of back 
pain since 1979.  Dr. Coca Rivera indicated that the veteran 
reported that she had increasing back pain attributed to the 
strenuous physical requirements of active service.  
Currently, the veteran was experiencing persistent problems, 
causing her discomfort and limitation in physical activity.  
Dr. Coca Rivera did not specifically relate the veteran's 
current back condition to service, but rather reported what 
the veteran had related to her.

The veteran again underwent VA examination of the spine in 
February 2004.  At that time, the veteran reported that she 
injured her back during road marches in 1979.  She reported 
that she was treated for back problems in sick call, but did 
not recall the treatment given.  Examination of the veteran 
revealed current physical limitations due to her back 
condition.  The diagnosis was dorsolumbar paravertebral 
myositis.  The examiner noted that the veteran's service 
medical records did not reflect complaints of or treatment 
for back problems, and that available medical records did not 
reflect complaints of or treatment for back problems until 
1984, years after the veteran's separation from service.  Due 
to the lack of corroborating evidence, the examiner opined 
that it was not likely (not at least as likely as not) that 
the veteran's current back disability was incurred in or 
aggravated by active service.  Rather, it was more likely 
that her current disability was due to the natural process of 
aging.

In September 2005, a private physician, Craig N. Bash, M.D., 
reviewed the veteran's file in conjunction with preparing an 
independent medical opinion.  Based upon a review of the 
file, Dr. Bash concluded that the veteran's primary problem 
with regard to her back was degenerative disc disease, and 
that this disorder caused other associated diagnoses, 
including dorsolumbar paravertebral myositis.  Dr. Bash 
opined that the veteran's past and present back problems were 
caused by her active service.  The rationale provided for 
this opinion was that the veteran entered service without 
back problems, she has continued, since 1984, to complain of 
back problems related to service, and no other precipitating 
injury has ever been cited.  Dr. Bash further stated that the 
development of degenerative disc disease was consistent with 
an earlier trauma or injury to the spine.  In the veteran's 
case, an in-service injury or trauma to her spine later 
resulted in the development of degenerative disc disease.  In 
addressing the February 2004 VA examiner's opinion, Dr. Bash 
stated that he disagreed with that opinion because the 
examiner did not provide documentation of his credentials for 
rendering such opinion, nor did he provide literature 
supporting his assertions.  Additionally, he stated that the 
examiner did not adequately consider the veteran's long 
standing history of back complaints.  In addressing the 1984 
X-ray examination showing the formation of osteophytes, Dr. 
Bash stated that such development was not normal for a 
38-year-old woman, without antecedent injury.

In December 2005, the VA examiner who conducted the February 
2004 examination was asked to reconcile his opinion with that 
of Dr. Bash, after an additional review of the veteran's 
file.  After such review, the examiner again noted that the 
veteran's service medical records for her brief period of 
service were negative for any indication of back problems.  
Her separation examination noted an ear problem, but was 
silent as to any recurrent back problems.  Accordingly, there 
was no objective evidence of a back condition during service.  
In addressing Dr. Bash's opinion, the examiner stated that 
although the veteran alleged a history of back pain since 
service and that she received treatment for her back shortly 
after her separation from service, the record was silent for 
any evidence corroborating such allegations.  The examiner 
acknowledged that some younger people develop osteoarthritis 
after sustaining injuries to the joints.  With regard to an 
estimate as to the approximate date of onset of the veteran's 
condition, though, the examiner stated that without evidence 
of a back injury, it would be mere speculation to state when 
exactly her current disability was incurred.  Thus, based 
upon the evidence of record, the examiner stated that her 
back disability began in 1984, the first date on which there 
was clinical evidence of a back condition.  In the absence of 
clinical evidence of treatment for a back condition for years 
after service, the examiner concluded that it was more likely 
than not that the etiology of her condition dated several 
years after service.

While the veteran alleges that she received treatment for her 
spine shortly after her discharge from service, there are no 
records which reflect treatment for spine problems dated 
prior to November 1984, approximately 5 years after 
separation from service.  Thus, there is no evidence of 
degenerative disc disease or arthritis within the applicable 
presumptive period, and service connection on a presumptive 
basis is therefore not warranted.  See, 38 C.F.R. § 3.309.  
In view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

While Dr. Bash has opined that the veteran's current back 
disorder is due to her active service, the Board finds that 
this opinion has less probative weight than the VA examiner's 
opinions because there is no objective evidence that supports 
Dr. Bash's opinion.  The Board acknowledges the likelihood, 
as stated by Dr. Bash, that the veteran at some point 
sustained trauma or injury to her back that later resulted in 
the development of degenerative disc disease, and associated 
disorders such as dorsolumbar paravertebral myositis.  
However, there is no competent evidence of record which 
supports a finding that such injury or trauma was sustained 
within her period of active service.  Without evidence to 
support such a nexus, service connection is not warranted.

In recent statements in support of her claim, and in 
reporting history to examiners, the veteran has attributed 
her current back problems to service; however, as a 
layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  The Board acknowledges that the veteran is 
competent to give evidence about what she experienced.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  The Board acknowledges the veteran's assertions that 
a language barrier may explain why her service medical 
records are silent as to complaints of back pain.  The Board, 
however, finds this unlikely, as the service medical records 
demonstrate complaints regarding other ailments, including 
upper respiratory infections, ear pain, and cystitis.

The veteran has also submitted lay statements in support of 
her claim.  Although lay evidence is acceptable to prove 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu, supra. 

The weight of the medical evidence demonstrates that the 
veteran's spine problems began years after service and were 
not caused by any incident of service.  The Board concludes 
that a spine condition was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Dysthymic Disorder secondary to a service-connected 
disability

The veteran is attempting to establish service connection for 
a dysthymic disorder as secondary to a service-connected 
disability.  Based upon statements submitted by the veteran, 
it appears that the veteran is claiming entitlement to 
service connection for a dysthymic disorder secondary to her 
back problems.  The Board notes that secondary service 
connection presupposes the existence of an established 
service-connected disability.  In this case, neither a back 
disability, nor any other disability, is currently service-
connected.  Thus, there can be no secondary service 
connection for any condition allegedly due to a service-
connected disability.

Where application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.  See Sabonis v. Brown, 6 
Vet. App. at 426, 430 (1994).  As there is no legal basis for 
an award of secondary service connection for a dysthymic 
disorder, the claim must be denied as a matter of law.  Id.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in September 2001, 
January 2004, and April 2005; a rating decision in November 
1998; a statement of the case in April 1999; and supplemental 
statements of the case in September 2001 and January 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.



ORDER

Service connection for a back disability is denied.

Service connection for a dysthymic disorder, secondary to a 
service-connected disability is denied.


____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


